department of the treasury internal_revenue_service washington d c c tax_exempt_and_government_entities_division feb se er fats uniform issue list -- _ queen einen legend taxpayer a qu amount b qs amount c a amount d ay quam company xk qe company y - qi plan z gourd accountant p u eee nin dear mr and mrs qe by letters dated october representative requested a waiver of the 60-day rollover requirement contained in sec_402 a and date your authorized of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a left employment with company y in early requested that his retirement_funds in various retirement programs collectively plan z at company y be distributed and directly rolled over to a self-directed rollover individual_retirement_account ira account that he established at company xx in date he the requested distributions from his qualified_plan accounts of amounts b cc and d were completed in year in the following manner taxpayer a had an online stock trading account with company x at the time the rollover application was completed and he applied for the account on-line over the internet taxpayer a after completing and submitting the application_for distributions of amounts b c and d initiated the process of requesting his rollovers and had the funds ee moved directly from the accounts into what he believed to be his ira through a direct transfer taxpayer a has represented that the internet-based applications were not obviously identifiable as either ira applications or non ira applications and when he applied for the account he simply clicked on the wrong button he has also represented that once he was into the application process there were no warnings or other obvious indications that he was setting up a taxable account rather than a tax-deferred account é a the funds distributed from plan z have never been in his possession while taxpayer a initiated some trading activity after the funds were placed in the self-directed account at company x no activity has been undertaken since the error was discovered and taxpayer a has not withdrawn any funds from this account in addition taxpayer a had accountant p treat this account as a rollover ira account on hi sec_2002 federal tax_return accountant p first began doing dork for taxpayer a and his company well before he prgpared his federal tax_return at the time of accountant p’s initial consultation taxpayer a mentioned to accountant p that a rollover had recent ly occurred - taxpayer a described it as a rollover of funds from company y to plan z a self-directed_ira in early rollover iragaccount but instead established a taxable account taxpayer a realized that company x had not established a based on the facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amounts b c and d because the failure to waive such requirement would be against equity or good conscience with respect to your request to waive ‘the 60-day rollover requirement sec_402 gf the codeyprovides that except as otherwise provided in sec_402 any amount distributed out of an employees' trust described in sec_401 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 annuities that is exempt from tax under sec_501 of the code relating to sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 a provides that except as provided in subparagraph b paragraph shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_401 a of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is part provides that if the distributee of any eligible rollover distribution- a i ii elects to have such distribution paid directly to an eligible_retirement_plan and specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a dollar_figure direct trustee-to-trustee transfer to the eligible_retirement_plan so specified a sec_401 a e of the code provides that the term eligible_retirement_plan has the meaning given such term by sec_402 b with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 a may be made into an ira for purposes of code section sec_1 a -1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 apply to transactions described in code sec_401 a a distribution and rollover of the eligible rollover a a ana is of the code provides that the secretary may waive the sec_402 b 60-day requirement under sec_402 a to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that eccurred after december c b are eligible for the waiver under section of the code where the failure of the code revproc_2003_16 r b that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 b relevant facts and circumstances including financial_institution disability hospitalization incarceration restrictions imposed by a foreign_country or postal error in the case of payment by check whether the check was cashed and time elapsed since the distribution occurred the use of the amount distributed for example the the service will consider all errors committed by a inability to complete a rollover due to death provides january the information presented by taxpayer a demonstrates a mistake on the part of taxpayer a resulting from his technical error in completing the wrong form over the internet when he was attempting to establish a rollover ira this error was not detected by either taxpayer a or by company x which compounded the mistake subsequently taxpayer a mentioned a rollover to accountant p as something that had recently occurred thus the facts surrounding this request indicate that taxpayer a mistakenly believed that the 60-day rollover requirement had been satisfied in this case equity or good conscience the failure to waive the 60-day requirement would be against c and d taxpayer is granted a period of days from the date of therefore pursuant to sec_402 b the service hereby waives the 60-day rollover requirement with respect to the distributions of amounts b issuance of this ruling letter to contribute amounts b and d to an ira established and maintained in his name provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 of the code of the code c a no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 k precedent of the code provides that it may not be used or cited as if you wish to inquire about this ruling please contact at - please address all correspondence to se t ep ra t3 a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours fyances v sloan mana employee_plans technif al group enclosures deleted copy of ruling letter notice of intention to disclose
